    Case: 1:19-cv-00039-SNLJ Doc. #: 39 Filed: 05/05/20 Page: 1 of 4 PageID #: 454



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

ENCO SYSTEMS, INC.,                            )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )        Case No. 1:19-cv-00039-SNLJ
                                               )
DaVINCIA, LLC.,                                )
                                               )
                Defendant.                     )

                              MEMORANDUM AND ORDER

         This matter comes before the Court on plaintiff Enco Systems, Inc.’s motion for

reconsideration (ECF #37) under Rule 60(b)(1) and 60(b)(6).1 For the following reasons,

the motion is DENIED.

         On March 20, 2020, this Court held that United States Patent No. 7,047,191 (the

“191 Patent”) is unpatentable under 35 U.S.C. § 101 as a mere abstract idea. See Enco

Sys., Inc. v. DaVincia, LLC., -- F.Supp.3d --, 2020 WL 1323035 (E.D. Mo. Mar. 20,



1
 There is some argument whether Enco’s Rule 60(b) motion should be entertained at all in that
“it is not a vehicle for simple rearguments on the merits.” Broadway v. Norris, 193 F.3d 987,
990 (8th Cir. 1999). Certainly, Enco identifies no “extraordinary circumstances” for which to
apply Rule 60(b)(6)—so that angle fails. See Buck v. Davis, 137 S.Ct. 759, 777 (2017) (“Rule
60(b)(6) is available only in extraordinary circumstances.”). And, as understood by the brief,
Enco’s reliance on Rule 60(b)(1) is based on this Court’s own purported inadvertence in failing
to originally address certain of Enco’s arguments. See Lowry v. Mcdonnell Douglas Corp., 211
F.3d 457, 461 (8th Cir. 2000) (noting Rule 60(b)(1), when alleging judicial error, is limited to
“judicial inadvertence”). That, too, would be an inappropriate challenge—essentially a re-
attack on the merits. In truth, this Court did not speak at length on Enco’s arguments made the
basis of its motion to reconsider because the Court found them to be a red herring. But, given
the developing nature of Federal Circuit law on the appropriateness of granting Rule 12(b)(6)
dismissals under Section 35 U.S.C. § 101—specifically from an opinion penned in 2018—this
Court will briefly clarify why Enco’s argument fails.
                                               1
 Case: 1:19-cv-00039-SNLJ Doc. #: 39 Filed: 05/05/20 Page: 2 of 4 PageID #: 455



2020). The 191 Patent is summarized as a “method for providing captioning” using an

“AV captioning system.” In rejecting the 191 Patent, this Court explained that

       The 191 Patent takes a collection of “conventional,” off-the-shelf computer
       components—a speech-to-text processor system, signal separation
       processing system, encoder, video camera, and display device—and
       proposes to replace humans with the coupled-together result. The patent does
       not endeavor to improve any particular component, nor does it offer a new
       intervening component within the larger system or a novel composition of
       the various components. In fact, like Univ. of Fla. Research, the components
       are interchangeable and the 191 Patent, therefore, suffers from the same high-
       level generalities and broad-form functional terminology as the unpatentable
       251 Patent. As such, the 191 Patent is essentially a “do it on a computer”
       patent—a patent-ineligible abstract idea.

       Id. (citing Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., 916 F.3d 1363

(Fed. Cir. 2019)).

       In seeking reconsideration, Enco chiefly relies on Berkheimer v. HP Inc., 881 F.3d

1360 (Fed. Cir. 2018). The argument goes that this Court failed to address the

inappropriateness of “dismissal on § 101 grounds [] at the pleading stage [where] there

are factual questions regarding whether the claimed invention was well understood,

routine, and conventional” at the time of patent application. (emphasis added). Enco

says DaVincia “has not proven by clear and convincing evidence that the claim

elements—standing alone and especially in combination—were well-understood, routine,

and conventional.” Enco closes its brief by reminding this Court that “the Federal Circuit

will want this Court’s assessment of this issue if and when Enco appeals.”

       Berkheimer is a cautionary tale to district courts that “[w]hether a claim recites

patent eligible subject-matter is a question of law which may contain disputes over

underlying facts.” Id. at 1368 (emphasis added). Of course, where there are underlying

                                             2
 Case: 1:19-cv-00039-SNLJ Doc. #: 39 Filed: 05/05/20 Page: 3 of 4 PageID #: 456



factual disputes genuinely complicating a question of law—the so-called “mixed question

of law and fact”—it is inappropriate to grant a motion to dismiss. See Aatrix Software,

Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018) (referring to

Section 101 eligibility determinations as a “question of law” that may possess “subsidiary

fact questions” that render 12(b)(6) dismissals inappropriate); see also BSG Tech, LLC. v.

Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“[w]e have recently held that

whether a claim limitation or combination of limitations is well-understood, routine, and

conventional is a factual question” that may create a “genuine dispute [that] precludes

summary judgment that a claim is ineligible under § 101.”). But, Berkheimer was careful

to emphasize that “[p]atent eligibility has in many cases been resolved on motions to

dismiss” and “[n]othing in this decision should be viewed as casting doubt on the

propriety of those decisions.” Berkheimer, 881 F.3d at 1368. Berkheimer mandates no

absolute rule at the early pleading stage—either in favor of or against Rule 12(b)(6)

dismissals. In fact, the Federal Circuit has affirmed Rule 12(b)(6) dismissals following

Berkheimer. See, e.g., Athena Diagnostics, Inc. v. Mayo Collaborative Servs., Inc., 915

F.3d 743 (Fed. Cir. 2019). The issue then, as later clarified by the Federal Circuit, comes

down to this: are there “specific, plausible factual allegations [in the complaint]” that,

when accepted as true (as must be done at the dismissal stage), demonstrate how “aspects

of [the] claimed invention [are] not conventional.” Cellspin Soft, Inc. v. Fitbit, Inc., 927

F.3d 1306, 1317-1318 (Fed. Cir. 2019) (emphasis added); see also Aatrix Software, Inc.,

882 F.3d at 1128 (reversing a Rule 12(b)(6) dismissal where there were “concrete

allegations in the second amended complaint that individual elements and the claimed

                                              3
 Case: 1:19-cv-00039-SNLJ Doc. #: 39 Filed: 05/05/20 Page: 4 of 4 PageID #: 457



combination are not well-understood, routine, or conventional activity” (emphasis

added)).

       There are no such “concrete allegations” in the complaint to embrace as true,

Aatrix Software, Inc., 882 F.3d at 1128, and so there is no genuine factual dispute for

which to render inappropriate a Rule 12(b)(6) dismissal. In fact, rather than providing

“specific, plausible factual allegations” supporting the unconventionality of the invention,

the complaint only generically references the 21 claims of the 191 Patent, which itself

embraces both interchangeable “conventional” components and interchangeable

“configurations” of those components. The 191 Patent boasts that it specifically does not

call for “any special hardware other than what is presently available,” and, having

divorced itself from a specific or particular composition, there is no apparent

unconventionality in “the claim[ed] elements[’] combination” thereof. Therefore, while

respecting Berkheimer and its progeny, this Court finds no reason to disturb its decision

in this case. Enco’s motion is denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Enco Systems, Inc.’s motion for

reconsideration (ECF #37) is DENIED.

       So ordered this 5th day of May 2020.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE



                                              4
